                IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

REBEKAH K. LEE, on her own behalf        §
and as the parent guardian of            §
minor A.K.L.,                            §
                                         §
             Plaintiff,                  §
                                         §
v.                                       §        Civil Action No. 3:19-CV-1595-K
                                         §
RICK DALE, STACY GRIGSBY, and            §
JULIE L. GAIME,                          §
                                         §
             Defendants.                 §

                  MEMORANDUM OPINION AND ORDER

      Before the Court is Realigned Plaintiff Rebekah K. Lee’s Motion for Default

Judgment (Doc. No. 23). Because default judgment is appropriate in this case and

Realigned Plaintiff Rebekah K. Lee is entitled to the interplead funds, the Court

GRANTS the motion.

      I.     Factual and Procedural Background

      Union Security Insurance Company (“Union Security”) originally filed this

interpleader action against Rick Dale, Stacy Grigsby, Julie L. Gaime, and Rebekah K.

Lee, on her own behalf and as the parent guardian of minor A.K.L. Union Security

had issued a life insurance policy (“Policy”) to Insured Melanie McDevitt (“Insured”)

who designated Rebekah K. Lee and minor A.K.L. as the named beneficiaries. The




ORDER – PAGE 1
Policy provided a total of $95,000 in life insurance coverage (“Policy Proceeds”). Upon

Insured’s death, the enforceability of her beneficiary designation was challenged by

Defendants Dale, Grigsby, and Gaime. With competing and conflicting claims possibly

creating multiple liability, Union Security filed this interpleader action. Rebekah K.

Lee, on her own behalf and as the parent guardian of minor A.K.L., filed an answer and

made an appearance. Defendants Dale, Grigsby, and Gaime did not timely appear and

answer; therefore, the Clerk of the Court entered default against each of Defendants

Dale, Grigsby, and Gaime. See Doc. No. 18, Clerk’s Entry of Default.

      Union Security and Rebekah K. Lee filed an Agreed Motion to Deposit Interpled

Funds into the Registry of the Court and for Discharge from Suit (Doc. No. 20). The

Court granted the motion in part and ordered: (1) Union Security to deposit the full

amount of $95,000 in Policy Proceeds with the Court; (2) Union Security’s full release

and discharge from any liability to Defendants; (3) Union Security dismissed with

prejudice; (4) the realignment of the parties such that Rebekah K. Lee, on her own

behalf and as the parent guardian of minor A.K.L.,—the only party who has appeared—

is Plaintiff, and Rick Dale, Stacy Grigsby, and Julie L. Gaime are Defendants; and (5)

Realigned Plaintiff Rebekah K. Lee to move for default judgment against Realigned

Defendants. See Doc. No. 22.




ORDER – PAGE 2
      Union Security timely deposited the entire Policy Proceeds ($95,000) with the

Court on December 23, 2019. Realigned Plaintiff Rebekah K. Lee timely filed the

instant motion for default judgment against Defendants Rick Dale, Stacy Grigsby, and

Julie L. Gaime that they take nothing from the interplead Policy Proceeds.

      II.    Legal Standard and Applicable Law

      “When only one of the claimants named in an interpleader action has answered,

the court need not consider the merits of which party is entitled to the funds.” Benjamin

Moore & Co. v. Menendez, 3:18-CV-2288-B, 2019 WL 3413420, at *1 (N.D. Tex. July

29, 2019)(Boyle, J.) (internal citations omitted). Therefore, if default judgment against

Defendants Dale, Grigsby, and Gaime is merited, then Realigned Plaintiff Lee is

entitled to disbursement of the interplead Policy Proceeds. See id.

      Once the clerk of the court entered default against Defendants Dale, Grigsby,

and Gaime, the Court may enter default judgment against defaulting Defendants upon

motion of Realigned Plaintiff Lee. FED. R. CIV. P. 55(b). In deciding whether to grant

a default judgment, the Court may consider whether: (1) material issues of fact exist;

(2) there has been substantial prejudice; (3) the grounds for default are clearly

established; (4) the default was caused by a good faith mistake or excusable neglect;

(5) the harshness of a default judgment; and (6) the court would think itself obliged to




ORDER – PAGE 3
set aside the default on the defendant’s motion. Lindsey v. Prive Corp., 161 F.3d 886,

893 (5th Cir. 1998).

       III.   Analysis

       Applying all the Lindsey factors here, the Court finds that default judgment

against Defendants Dale, Grigsby, and Gaime is proper. There are no material facts in

dispute as Defendants Dale, Grigsby, and Gaime have not filed any responsive pleading

to date. Furthermore, their failure to respond effectively prejudices Realigned Plaintiff

Lee as the legal process is at a standstill. The grounds for default are clearly established

by Defendants Dale, Grigsby, and Gaime’s failure to respond and the clerk’s entry of

default against each of them. Moreover, nothing before the Court suggests that the

failure of each of the three Defendants was the result of a good faith mistake or

excusable neglect. Defendants Dale, Grigsby, and Gaime have forfeited any claim of

entitlement to the interplead funds by their failure to answer, so the harshness of a

default judgment is thereby mitigated. Finally, the Court has no facts before it that

would provide a basis for setting aside a default if challenged by Defendants Dale,

Grigsby, and/or Gaime. See Benjamin Moore, 2019 WL 4313420, at *2. Accordingly,

the Court finds default judgment against Defendants Dale, Grigsby, and Gaime is

proper, and, therefore, Realigned Plaintiff Lee is entitled to disbursement of the

interplead funds.




ORDER – PAGE 4
      IV.    Conclusion

      For the foregoing reasons, the Court GRANTS Realigned Plaintiff Rebekah K.

Lee’s Motion for Default Judgment (Doc. No. 24). The Court will enter a separate

Default Judgment against Defendants Rick Dale, Stacy Grigsby, and Julie L. Gaime

that they take nothing from the Policy Proceeds at issue in this action. Moreover,

Realigned Plaintiff Lee is ordered to file a motion for disbursement of the interplead

funds no later than March 11, 2020.

      SO ORDERED.

      Signed February 24th, 2020.

                                       ______________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE




ORDER – PAGE 5
